NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-3241

                                 ANTHONY J. ADAMS,

                                                               Petitioner,

                                            v.

                        UNITED STATES POSTAL SERVICE,

                                                               Respondent.


      Mark J. Berkowitz, of Ft. Lauderdale, Florida, for petitioner.

       Stephen C. Tosini, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Donald E. Kinner, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-3241


                              ANTHONY J. ADAMS,

                                                          Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                          Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT0752070473-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, DYK, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED February 9, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk